OPINION — AG — (1) THE PROVISIONS OF 68 O.S. 1965 Supp., 2702 [68-2702], AUTHORIZING THE OKLAHOMA TAX COMMISSION TO CONTRACT WITH MUNICIPALITIES TO COLLECT A SALES TAX LEVIED BY THE CITY, ARE NOT IN VIOLATION OF THE OKLAHOMA CONSTITUTION; HOWEVER, THERE IS NOTHING IN 2702 WHICH WOULD AUTHORIZE THE TAX COMMISSION TO ENFORCE THE MUNICIPAL TAX ORDINANCE. (2) THE TAX COMMISSION, PURSUANT TO ITS CONTACT WITH THE PARTICULAR MUNICIPALITY, MAY COLLECT AND EXPEND SUCH COMPENSATION FUNDS TO DEFRAY THE ADDITIONAL EXPENSES INCURRED BY IT IN CONNECTION WITH THE COLLECTION OF THE MUNICIPAL SALES TAX. CITE: ARTICLE X, SECTION 20, 68 O.S. 1965 Supp., 2701 [68-2701] (JOSEPH MUSKRAT)